Citation Nr: 1027616	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating prior to 
October 15, 2007, a disability rating greater than 10 percent 
prior to February 6, 2009, and a disability rating greater than 
30 percent beginning February 6, 2009 for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to a disability rating greater than 10 percent 
prior to February 4, 2009 and a disability rating greater than 20 
percent beginning February 4, 2009 for right ankle sprain, 
residuals.  

3.  Entitlement to a compensable disability rating for allergic 
rhinitis.

4.  Entitlement to a compensable disability rating for tinea 
versicolor.  

5.  Entitlement to service connection for Achilles Tendonitis.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from July 1994 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and January 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

By rating decision dated in March 2007, the RO continued a 
noncompensable disability rating for GERD and continued a 10 
percent disability rating for the right ankle.  By rating 
decision dated in January 2008, the RO increased the Veteran's 
disability rating for his GERD from noncompensable to 10 percent 
disabling with an effective date of October 15, 2007, the date of 
the Veteran's notice of disagreement with regard to the March 
2007 rating decision.  By rating decision dated in February 2009, 
the RO increased the Veteran's disability rating for his GERD 
from 10 percent to 30 percent disabling with an effective date of 
February 6, 2009, the date of a recent VA examination.  Also by 
rating decision dated in February 2009, the RO increased the 
Veteran's disability rating for his right ankle disorder from 10 
percent to 20 percent disabling with an effective date of 
February 4, 2009, the date of a recent VA examination.  The 
Veteran's appeals for higher ratings for the entire period of the 
appeal remain before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to increased ratings for GERD and tinea 
versicolor and entitlement to service connection for Achilles 
Tendonitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to and beginning February 4, 2009, the Veteran's  right 
ankle sprain residuals have been manifested by complaints of and 
treatment for pain, with tenderness, swelling, instability and no 
more than marked limitation of motion.

2.  The Veteran's allergic rhinitis is currently manifested by no 
obstruction of the nasal airway, no polyps, and approximately 
five non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  Prior to February 4, 2009, the criteria for a disability 
rating of 20 percent and no higher for right ankle sprain 
residuals were met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5271 
(2009).

2.  Beginning February 4, 2009, the criteria for disability 
rating greater than 20 percent for right ankle sprain residuals 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5271 
(2009).

3.  The criteria for a 10 percent disability rating and no higher 
for allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.97, DC 6514 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected right ankle disorder and allergic rhinitis are more 
disabling than currently evaluated.  Specifically, with regard to 
the increased rating claim for the right ankle disorder, the 
Veteran contends that he is entitled to increased ratings for the 
whole length of the appeal.  

General Legal Criteria

If a disability is determined to be service connected it will be 
assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

1.	 Right Ankle Sprain, Residuals

By rating decision dated in August 2002 the RO granted service 
connection for residuals, right ankle sprain, assigning a 10 
percent disability rating effective July 7, 1999, the day after 
the Veteran's discharge from military service.  By rating 
decisions dated in October 2005 and March 2007 the RO continued 
the 10 percent disability rating assigned.  The Veteran disagreed 
with the March 2007 rating decision and by rating decision dated 
in February 2009 the RO increased the disability rating for the 
right ankle from 10 percent to 20 percent disabling effective 
February 4, 2009, the date of a recent VA examination.

In an August 2008 VA Form 9 the Veteran wrote that he has 
experienced severe pain  and swelling in his right ankle since 
the initial in-service injury.  Also, the right ankle has very 
limited motion, only about 20 percent of the motion his left 
ankles has.  He indicated that he could not put his entire weight 
on the right ankle because of the severe pain that it causes.  
The Veteran wrote that he must limp at all times.  He cannot run, 
even for short distances because the pain is unbearable.  The 
ankle gives out several times per week and causes him to fall to 
the ground.  With the severe pain and the marked limited range of 
motion, the Veteran contends that right ankle disorder should be 
rated at 60 percent disabling.  

	Legal Criteria

The Veteran's service-connected right ankle sprain residuals is 
rated by analogy under 38 C.F.R. § 4.71a, DC 5271, the diagnostic 
code for limited motion of the ankle.  Under DC 5271, marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  A moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II 
indicates that normal ankle dorsiflexion is from 0 to 20 degrees 
and normal ankle plantar flexion is from 0 to 45 degrees.

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  
Also, the VA General Counsel held in VAOPGCPREC 9-98 after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a factor 
must be considered in the evaluation of a joint disability with 
arthritis and that the provisions of 38 C.F.R. § 4.59 are for 
consideration.

	Medical Evidence

Evidence relevant to the level of severity of the Veteran's right 
ankle disorder includes VA examination reports dated in January 
2008 and February 2009.  During the January 2008 VA examination 
the Veteran reported that he injured his right ankle during basic 
training.  Since that injury, the Veteran continued to experience 
pain, limping, and swelling in the areas with limited motion and 
he stated that he could not run secondary to these problems.  
There were no periods of flare-up.  He did not utilize any braces 
or assistive devices.  There was no effect on his occupation.  
His activities of daily living were affected in that he could not 
mow his lawn with a push mower and could not climb ladders due to 
the pain in his ankle and Achilles.  His dominant extremity was 
not pertinent to the examination.  There was no prosthesis 
implanted within the joint.  

Physical examination of the right ankle showed a slight limping 
gait on the right.  Examination of the ankle revealed 0 to 25 
degrees of plantar motion with pain in the tendo Achilles 
insertion.  He was tender over the anterior talofibular and 
calcaneo-fibular ligaments and had a peroneal tendon snapping in 
the posterior inferior aspect of the lateral malleolus.  He was 
also tender along the insertion of the Achilles tendon with a 
large osteophyte and bursa complex there.  There was no 
additional limitation following repetitive use other than 
increased pain.  There were no flare-ups.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on the 
function of the joint.  X-ray examination of the right ankle 
taken in July 2005 was read as normal.  An MRI (magnetic 
resonance imaging) scan in October 2005 showed Achilles 
tendonitis and edema with peritendinitis and partial 
intrasubstance tearing of the Achilles tendon, and also showed a 
grade I ankle sprain that was remote.  The impression was right 
ankle chronic sprain with swelling along the lateral aspect of 
the ankle with a snapping peroneal tendon and Achilles tendonitis 
with partial tearing.  

During the February 2009 VA examination the Veteran reiterated 
his history of spraining his right ankle during boot camp in 
1994.  He stepped off a curve, twisted his ankle, and had an 
avulsion kind of injury.  He was placed in a bandage, returned to 
duty, and has had progressive symptoms ever since that time.  MRI 
done two years earlier showed evidence of an avulsion injury, 
degenerative changes, and edema.  The Veteran's only medication 
was Ibuprofen because he worked as an air traffic controller in 
Fort Worth, Texas.  The pain in the ankle was 8/10 in severity at 
rest and with activity it went up to 10/10.  It was aggravated by 
standing 10 minutes, walking 2 blocks, going up and down stairs, 
or driving over 30 minutes.  He limped on the right leg.  He wore 
a brace on the leg for the last 5 years that did not help very 
much.  The ankle swelled all of the time and gave away on him 
once a week which caused the Veteran to fall.  

Physical examination of the right ankle revealed dorsiflexion to 
20 degrees, plantar flexion to 35 degrees, inversion to 40 
degrees, and eversion to 20 degrees.  There was moderate lateral 
edema, lateral tenderness, and tenderness of the Achilles tendon 
at its insertion.  There was a callous on the posterolateral 
aspect of the right heel measuring two centimeters which was non-
tender.  There was a trace of edema of the ankles.  Pulses and 
sensation were normal.  The Veteran limped on the right leg and 
his show reflected excessive change on the outside part of the 
heel of the right foot.  The impression was chronic ankle sprain, 
right, moderate to severe disability with progression.  

The examiner noted that the Veteran complained of pain in the 
right ankle and had worn a brace for the past five years.  The 
examiner also opined that the Veteran's right ankle did not have 
an effect on his occupation as an air traffic controller.  The 
examiner noted that the joint was severely painful on motion but 
noted that there was no additional limitation with repetitive 
movement times three as it related to pain, weakness, 
fatigability, or incoordination.  There was no additional 
decrease in range of motion with flare-up.

	Analysis

There are two separate periods of time at issue here: prior to 
February 4, 2009, when the Veteran's right ankle disorder was 
evaluated as 10 percent disabling; and from February 4, 2009 to 
the present, while the Veteran's right ankle disorder was 
evaluated as 20 percent disabling.  The Board will consider the 
proper evaluation to be assigned for both time periods.  See 
Hart, 21 Vet. App. at 505.  
  
Based on these findings, and with consideration of the Veteran's 
complaints of pain, the Board finds that the Veteran has marked 
limitation of motion, which supports a 20 percent disability 
rating under DC 5271 both prior to and beginning February 4, 
2009.  The January 2008 VA examination report noted 25 degrees of 
plantar flexion which was worse than the 35 degrees of plantar 
flexion noted in the February 2009 VA examination report.    

As for the potential for an even higher rating, under DC 5271, 
the 20 percent rating is the highest assignable rating.  38 
C.F.R. § 4.71a, DC 5271.  Therefore, consideration will be given 
to other potentially applicable diagnostic codes.  DC 5270 
provides higher ratings for ankylosis of the ankle.  The medical 
evidence establishes that the Veteran does not have ankylosis of 
the left ankle, and a rating under this code would be 
inappropriate.  The Board has considered the various other 
provisions of 38 C.F.R. Parts 3 and 4 in accordance with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but finds that 
they do not provide a basis upon which to grant an evaluation 
higher than 20 percent for the right ankle disorder.

In reaching this conclusion, the Board has considered the overall 
disability picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide for 
fair compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the 
holding in DeLuca, regarding functional impairment attributable 
to pain, particularly in light of the fact that the Veteran's 
disability is essentially manifested by pain.  Although the 
Veteran has shown swelling and tenderness to palpation of the 
right ankle, the Board finds that the effects of pain reasonably 
shown to be due to the Veteran's right ankle disorder are, 
however, already contemplated by the 20 percent rating for 
limitation of motion that is marked. 38 C.F.R. § 4.71a, DC 5271.   
There is no indication in the current record that pain due to 
disability of the right ankle causes functional loss greater than 
that contemplated by the currently assigned 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca. Thus, the 
Board finds that the preponderance of the evidence is against a 
disability rating higher than 20 percent for the Veteran's right 
ankle disorder both prior to and beginning February 4, 2009.

2.	 Allergic Rhinitis

By rating decision dated in January 2000 the RO granted service 
connection for allergic rhinitis, assigning a non-compensable 
disability rating effective July 7, 1999, the day after the 
Veteran's discharge from military service.  By rating decisions 
dated in October 2005 and March 2007 the RO continued the 
noncompensable disability rating assigned.  Thereafter, the 
Veteran perfected an appeal with regard to the March 2007 rating 
decision.

In an August 2008 VA Form 9 the Veteran wrote that he has 
experienced severe allergic rhinitis since military service and 
has had to take medication for this problems for over ten years 
with limited relief.  According to the Veteran his symptoms 
include sneezing, runny nose, watery eyes, rashes, and 
congestion.  The Veteran's nasal passages were continuously 
blocked by more than 50 percent causing problems with breathing.  
The Veteran also wrote that, as an air traffic controller, he was 
unable to take many of the medications that others take to help 
with the symptoms.  Finally, the Veteran indicated that he missed 
at least 10 days of work because of the medications of because of 
sinus infections caused by the disorder.  The Veteran opined that 
a 30 perfect disability rating for allergic rhinitis would be 
appropriate.  

	
      

Legal Criteria

The Veteran's allergic rhinitis is currently rated under 38 
C.F.R. § 4.97, DC 6522.  Under DC 6522, a 10 percent rating is 
warranted for allergic rhinitis without polyps, but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side. A 30 percent rating is 
warranted for allergic rhinitis with polyps.

Also pertinent to the Veteran's claim is 38 C.F.R. § 4.97, DC 
6514.  Under DC 6514, pertaining to chronic sinusitis, a 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  A 30 percent 
rating is warranted for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A noncompensable rating is 
warranted for sinusitis detected by X-ray only.  An 
incapacitating episode is defined in the note following DC 6514 
as one that requires bed rest and treatment by a physician.

	Medical Evidence

Evidence relevant to the level of severity of the Veteran's 
allergic rhinitis includes VA examination reports dated in 
January 2008 and February 2009.  During the January 2008 
examination the Veteran reported symptoms of runny nose, nasal 
congestion, and sneezing.  He wrote that he was taking Nasonex 
and Claritex when he was in the service, which had helped him.  
He was seen by the Allergy Clinic in July 2004 because of sinus 
blockage and occasional headaches associated with it.  The 
symptoms were usually year-round and worse in November and 
December.  The Veteran reported that he had a cat and two dogs 
and was not exposed to passive smoking.  The Veteran also 
reported that when his symptoms are exacerbated he has trouble 
breathing that leads to oral breathing and sleep disturbance.  
The Veteran noted multiple sinus infections in the past requiring 
antibiotics.  The Veteran also noted missing five to six workdays 
each year due to infections or the use of Benadryl.  At the time 
of the examination the Veteran was on Montelukast, Fexofenadine, 
and Mometasone.  The Veteran indicated that he had allergy skin 
testing done which was negative to pollen, weeds, trees, 
aspergillus, or penicillin and 2+ to D-farinae, 3+ to D-pteron, 
and 3+ histamine which was under control.  

On physical examination the examiner noted that nasal membranes 
and nasal airways were patent with no discharge seen.  Oral 
mucous was dry.  Chest was clear to auscultation and there was no 
epigastric tenderness or organomegaly.  The impression was 
allergic rhinitis which was perennial and persistent, presently 
on medications which the Veteran reported were controlling his 
symptoms.  

During the February 2009 VA examination the Veteran indicated 
that his allergies were characterized as mostly nasal with some 
attacks of "sinus blockage."  The Veteran reportedly had about 
"5 sinus attacks in 2008 for which he was given antibiotics."  
The Veteran was skin tested for allergies in 2007 at the VA which 
were negative to pollen, weeds, trees, aspergillus, or penicillin 
and 2+ to D-farinae, 3+ to D-pteron, and 3+ histamine which was 
under control.  

The Veteran reported that he had been taking some Singulair but 
that it was stopped by his allergist and he was instead given 
Nasonex and Allegra for allergic draining.  The Veteran stated 
that one to two times per months he has some non-incapacitating 
episodes.  During these episodes the Veteran adds over-the-
counter medications such as Sudafed and Mucinex to his prescribed 
medications.  The Veteran indicated that he had to do to the 
doctor about five times in 2008 to get antibiotics.  The Veteran 
denied a history of ENT (ear, nose, and throat) surgery, oxygen, 
or any type of nebulizer use.  Most symptoms are runny nose, 
nasal congestion, and a lot of sneezing.  The examiner noted that 
the Veteran had indoor cats and the Veteran reported that he was 
aware of the contribution of cats to allergy in some people.  

The impression was allergic rhinitis, perennial and persistent, 
currently treated with multiple medication which, according to 
the Veteran controls the symptoms.  X-ray examination of the 
sinuses revealed them to be well-aerated without air-fluid levels 
notes.  No osseous abnormalities were seen and the visualized 
mastoid air cells were clear.  The impression was unremarkable 
radiographs of the paranasal sinuses.  

	Analysis

Given the evidence of record, the Board finds that a 10 percent 
disability rating for the Veteran's allergic rhinitis is 
warranted.  While there is no evidence of either polyps or a 50-
percent obstruction of nasal passage on both sides or complete 
obstruction on one side for a rating greater than 10 percent for 
the Veteran's allergic rhinitis under DC 6522, there is evidence 
of three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting which would warrant a 10 percent disability 
rating under DC 6514.  Significantly, the Veteran reported five 
sinus attacks in 2008 during the February 2009 VA examination.  
Thus, a 10 percent disability rating under DC 6514 more 
appropriately reflects the Veteran's current allergic rhinitis.

As for the potential for an even higher rating, the Board notes 
that that there is no evidence of either incapacitating episodes 
requiring bed rest or treatment by a physician, nor is there 
evidence of more than six non-incapacitating episodes per year of 
sinusitis which would warrant a higher rating under DC 6514.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the service-
connected right ankle and allergic rhinitis disorders are 
adequate and referral is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in December 2006, May 
2008, and July 2009 letters and the claim was readjudicated in an 
October 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Prior to February 4, 2009, a 20 percent disability rating, and no 
higher, for right ankle sprain, residuals is granted.  

A disability rating greater 20 percent beginning February 4, 2009 
for right ankle sprain, residuals is denied.  

A 10 disability rating, and no higher, for allergic rhinitis is 
granted.


REMAND

Initially, the Board notes that there may be missing VA treatment 
records.  During the February 2009 VA GERD examination it was 
noted that an upper GI (upper gastrointestinal) series was 
scheduled to complete the examination.  It was also noted that if 
the Veteran showed up for the UGI series, the VA examiner would 
fax or e-mail the report later.  A review of the claims file is 
negative for a UGI series report and there is no indication 
whether or not the Veteran underwent this additional testing.  On 
remand, the RO should determine whether the Veteran underwent a 
UGI series and, if so, obtain a copy of the report for 
association with the claims file.  

Also, the Board notes that the Veteran was previously afforded VA 
examinations for his tinea versicolor in December 2007 and 
February 2009.  During both of the examinations the examiners 
indicated that the Veteran's skin was clear at the time of the 
examination but reported some findings consistent with previous 
tinea versicolor eruptions during the summer months.  The Veteran 
also contends that his tinea versicolor is much worse during the 
summer months.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which 
concerned the evaluation of a service-connected skin disorder 
which fluctuated in its degree of disability, the Court remanded 
the issue for VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, 405 at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed."]. Thus, on 
remand the RO should schedule the Veteran for a VA skin 
examination during the summer months.  

Finally, review of the record shows that by rating decision dated 
in March 2007 the RO denied service connection for Achilles 
Tendonitis.  The Veteran submitted a written notice of 
disagreement in October 2007 with regard to this issue.  When a 
notice of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted. If no preliminary action is required, or when it is 
completed, the RO must prepare a statement of the case pursuant 
to 38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative. 38 
C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of 
the case on the Achilles Tendonitis issue.  Accordingly, the 
Board is required to remand this issue to the AMC/RO for the 
issuance of a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records from 
February 2009 to the present, to include 
the results of a subsequent UGI series 
scheduled during the February 2009 VA 
examination.  If the Veteran failed to 
report to the scheduled UGI series this 
should be noted in the claims file.

2.	Schedule the Veteran for an appropriate VA 
examination to determine the current 
nature of his tinea versicolor during the 
summer months.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  

3.	Issue a Statement of the Case regarding 
the issue of entitlement to service 
connection for Achilles Tendonitis.  The 
AMC/RO should also advise the appellant of 
the need to timely file a substantive 
appeal if he desires appellate review of 
this issue.  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.	After all development is complete, review 
the evidence in its entirety and 
readjudicate the claim.   If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


